No. 07-16-00372-CR


Isaac J. Adams                              §      From the 432nd District Court
  Appellant                                          of Tarrant County
                                            §
v.                                                 November 30, 2017
                                            §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated November 30, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo